Appeal from a judgment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered February 25, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law former § 265.03 [2]). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his request for youthful offender status. “The determination whether to grant youthful offender status rests within the sound discretion of the court and ‘depends upon all the attending facts and circumstances of the case’ ” (People v Smith, 286 AD2d 878, 878 [2001], lv denied 98 NY2d 641 [2002]; see People v Boyce, 2 AD3d 984, 987 [2003], lv denied 2 NY3d 796 [2004]). In view of, inter alia, the serious nature of the offense and defendant’s repeated failure to abide by the presentencing conditions set by the court, we cannot conclude that the court abused its discretion. Present—Scudder, P.J., Smith, Fahey, Peradotto and Pine, JJ.